Title: Abigail Adams to Mercy Otis Warren, 5 September 1784
From: Adams, Abigail
To: Warren, Mercy Otis



Auteuil near Paris September 5th. 1784

Although I have not yet written to you, be assured Madam, you have been the subject of some of my most pleasing thoughts: the sweet communion we have often had together, and the pleasant Hours I have past both at Milton, and Braintree I have not realized in Europe; I visit, and am visited; but not being able to converse in the language of the Country, I can only silently observe Manners and Men. I have been here so little while that it would be improper for me to pass Sentence, or form judgments of a People from a converse of so short duration. This I may however say with truth that their Manners are totally different from those of our own Country. If you ask me what is the Business of Life here? I answer Pleasure. The Beau Monde you reply. Ay Madam from the Throne to the footstool it is the Science of every Being in Paris, and its environs. It is a matter of great Speculation to me, when these People labour. I am persuaded the greater part of these people, who crowd the Streets, the publick walks, the Theatres, the Spectacles as they term them, must subsist upon Bread and Water. In London the Streets are also full of People, but their Dress, their Gait, every appearance indicates Business, except upon Sundays, when every Person, devotes the Day, either at Church or in walking, as is most agreeable to his fancy: but here from the gayety of the Dress, and the Places they frequent I judge Pleasure is the Business of Life. We have no days with us, or rather in our Country by which I can give you an Idea of the Sabbath here; except Commencement and Election. Paris upon that Day pours forth all her Citizens into the environs for the purposes of recreation; we have a Beautiful wood, cut into walks, within a few rods of our dwelling, which upon this Day, resounds with Musick and Dancing, jollity and Mirth of every kind. In this Wood Booths are erected, where cake, fruit, and wine are sold. Here Milliners repair with their gauzes ribbons and many other articles in the pedling Stile, but for other purposes I imagine, than the mere sale of their Merchandize, but every thing here is a subject of merchandize.
I believe this Nation is the only one in the world who could make Pleasure the Business of Life, and yet retain such a relish for it, as never to complain of its being tasteless or insipid; the Parisians seem to have exhausted Nature, and Art in this Science; and to be triste is a complaint of a most serious Nature.
What Idea my dear Madam can you form of the Manners of a Nation one city of which furnishes (Blush o, my sex when I name it) 52,000 unmarried females so lost to a Sense of Honour, and shame as publickly to enrole their Names in a Notary Office for the most abandoned purposes and to commit iniquity with impunity: thousands of these miserable wretches perish, annually with Disease and Poverty, whilst the most sacred of institutions is prostituted to unite titles and Estates. In the family of Monsieur Grand, who is a Protestant I have seen a Decorum and Decency of Manners, a conjugal and family affection, which are rarely found, where seperate apartments, seperate Pleasures and amusements shew the world that Nothing but the Name is united. But whilst absolutions are held in estimation and Pleasure can be bought and sold, what restraint have mankind upon their Appetites and Passions? There are few of them left in a Neighbouring Country amongst the Beau Monde, even where dispensations are not practised. Which of the two Countries can you form the most favourable opinion of, and which is the least pernicious to the morals? That where vice is Licenced: or where it is suffered to walk at large soliciting the unwary, and unguarded as it is to a most astonishing height in the Streets of London and where virtuous females are frequently subject to insult. In Paris no such thing happens, but the greatest Decency and Respect is shown by all orders to the female Character. The Stage is in London made use of as a vehicle to corrupt the Morals. In Paris no such thing is permitted, they are too Polite to wound the Ear. In one Country, vice is like a ferocious Beast, seeking whom it may devour: in the other like a subtle Poison secretly penetrating and working destruction. In one Country you cannot travel a mile without danger to your person and Property yet Publick executions abound; in the other your person and property are safe; executions are Rare. But in a Lawful way, Beware for with whomsoever you have to deal, you may rely upon an attempt to over reach you. In the Graces of motion and action this People shine unrivalled. The Theatres exhibit to me the most pleasing amusement I have yet found; the little knowledge I have of the Language, enables me to judge here, and the actions to quote, an old phrase, speak louder than words. I was the other Evening at what is called the French Theatre (to distinguish it from several others) it being the only one upon which tragedies are acted, here I saw a piece of the celebrated Racine, a sacred Drama called Athalia. The dresses were superb, the House Elegant and Beautiful, the Actors beyond the reach of my pen. The Character of the high-Priest admirably well supported. And Athalia, would have shone as Sophonisba, or Lady Macbeth: if the term shine, may be applied to a Character full of Cruelty and Horrour. To these publick Spectacles (and to every other amusement) you may go, with perfect security to your Person, and property; Decency and good order, are preserved, yet are they equally crowded with those of London, but in London, at going in and coming out of the Theatre, you find yourself in a Mob: and are every Moment in Danger of being robbed; in short the term John Bull, which Swift formerly gave to the English Nation, is still very applicable to their Manners; the cleanliness of Britain joined to the civility and politeness of France, would make a most agreeable assemblage: you will smile at my Choice, but as I am like to reside sometime in this Country, why should I not wish them the article in which they are most deficient.
It is the established Custom of this Country for Strangers to make the first visit; not speaking the Language, lays me under embarassments, for to visit a Lady, merely to bow to her, is painful especially where they are so fond of conversing, as the Ladies here generally are, so that my female acquaintance is rather confined as yet, and my residence 4 miles from Paris will make it still more so. There are four American Ladies who have visited, me, Mrs. Barclay with whom I have a Friendship, and whom I can call upon at all times without Ceremony, and who is an excellent Lady, a Mrs. Price, a canadian Lady, Mrs. Valnais, and Mrs. Bingham. Mrs. Bingham is a very young Lady, not more than 20, very agreeable, and very handsome: rather too much given to the foibles of the Country for the mother of two Children, which she already is.
As to politicks, Madam, the world is at Peace, and I have wholly done with them. Your good Husband, and mine would speculate upon treaties of Commerce, could they spend their Evenings together as I sincerely wish they could or upon what they love better, agriculture, and Husbandry; which is become full as necessary for our Country. This same surly John Bull is kicking up the Dust and growling, looking upon the fat pastures he has lost, with a malicious and envious Eye, and though he is offered admission upon Decent Terms, he is so mortified and stomachful, that although he longs for a morcel, he has not yet agreed for a single Bite.
This Village of Auteuil, where we reside is 4 miles from Paris, and 1. from Passy, a very pretty Summer retreat, but not so well calculated for Winter: I fear it will prove as cold as Milton Hill; if I was to judge of the Winters here by what I have experienced of the fall I should think they were equally severe, as with us. We begin already to find fires necessary.
During the little time I was in England, I saw more of the curiosities of London, than I have yet seen of Paris so that I am not able to give you any account of any publick Buildings or amusements, except the Theatres of which I shall grow very fond, as soon, as I am mistress enough of the Language to comprehend all the Beauties of it. There are 3. theatres in Paris constantly open, but that upon which tragedies are acted is the most pleasing to me. Corneille, Racine, Crebillon and Moliere are very frequently given here upon the Stage. The best pronuntiation is to be acquired. There is a Mrs. Siddons in London, who is said to be the female Garrick of the present day. I had not the happiness to see her when I was in London, as she was then in Ireland, but I saw no actors upon their Stage, which by any means equal those which I have met with here: The People of this Country, keep up their intercourse, with each other by dining together after which they repair to the Theatres and to the publick walks.
I sigh (though not allow’d) for my social tea parties which I left in America, and the friendship of my chosen few, and their agreeable converse would be a rich repast to me, could I transplant them round me in the Village of Auteuil, with my habits, tastes and Sentiments, which are too firmly rivetted to change with change of Country or Climate, and at my age the greatest of my enjoyments consisted in the reciprocation of Friendship.
How is my good friend Charles? Finely recovered I hope. I do not despair of seeing him here, and at this house he may be assured of a welcome whenever he wishes to try the air of France. Gay Harry, has he got any more flesh and Health? Grave Mr. George is well I hope, and fixed in some business to his mind. Let not my esteemed Friend the eldest of the Brothers, think I have forgotten or neglected him by naming him last. His tenderness for his Brothers, and his better Health will excuse me, if I have been guilty of a breach of order. He will accept my good wishes for his Health and Prosperity without regard to place.
Shall I ask General Warren how farming and Husbandry flourish; I thought often of him, and the delight he would have received in a Journey from Deal to London. The rich variety of grass and Grain, with which that Country was loaded as I rode through it, exhibited a prospect of the highest cultivation. All Nature look’d like a Garden; the Villages around Paris are pleasant, but neither the Land, nor the cultivation equal a neighbouring Nation.
When you see our good Friend Madam Winthrop, be pleased to make my regards to her; you will also remember me to your Neighbours at the foot of the Hill, and let me hear from you, by every opportunity, as the correspondence of my Friends is the only compensation I can receive for the loss of their Society.
Is Polly married? Happiness attend her and her partner if she is. To Mr. and Mrs. Otis, to one and all of my dear Friends be kind enough to remember me; the truth of one Maxim of Rochefoucault I experience, “that absence heightens rather than diminishes those affections which are strong and Sincere.”
 

December 12th.

You will see, my dear Madam, by the date of the above, that my Letter has lain by long, waiting a private conveyance. Mr. Tracy and Mr. Jackson, design to return to London this week and I shall request the favour of them to take charge of it. Since it was written there have been some changes in the political world, and the Emperor has recalled his Ambassador from the United Provinces. Every thing seems to wear an Hostile Appearance. The Dutch are not in the least intimidated but are determined at all events to refuse the opening of the Scheld to the Emperor. This Court is endeavouring to Mediate between the Emperor and the Dutch. When the affair was to be debated in the Kings Counsel the Queen said to the Count de Vergennes, “M. le Comte, you must remember that the Emperor is my brother.” “I certainly shall Madam,” replied the Count, “but your Majesty will remember that you are Queen of France.”
Thus much for Politicks. You ask about treaties of Commerce. Courts like Ladies, stand upon Punctilio’s and chuse to be address’d upon their own ground. I am, not at Liberty to say more.
This is the 12th. of December, and we have got an American Snow Storm, the climate is not so pleasant as I expected to find it; I love the cheerful Sun shine of America, and the Clear blue Sky.
Adieu my dear Madam, I have so much writing to do, that I am, tho unwillingly obliged to close requesting my Son to copy for me. You will not fail writing soon to your Friend and humble Servant.

Abigail Adams

